J-A34001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JOHNNY MARCELLUS COLLINS

                            Appellant                No. 631 MDA 2015


             Appeal from the Judgment of Sentence July 25, 2012
              In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0006085-2010


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                       FILED FEBRUARY 19, 2016

       Appellant, Johnny Marcellus Collins, appeals nunc pro tunc1 from the

judgment of sentence entered July 25, 2012, after he was convicted on

various charges, including possession of crack cocaine with intent to deliver

(“PWID”). Collins contends that the evidence obtained during his arrest

should have been suppressed due to a violation of the Municipal Police

Jurisdiction Act (“MPJA”). We conclude that the “hot pursuit” exception

applied, and that therefore the arrest was legal under the MPJA. We thus

affirm the judgment of sentence.
____________________________________________


1
  Collins’s direct appeal rights were restored via a Post Conviction Relief Act
petition on March 20, 2015, and Collins filed this appeal on April 7, 2015.
However, the trial court did not enter the order on the docket until June 23,
2015. Therefore, Collins’s notice of appeal is treated as being timely filed on
June 23, 2015. See Pa.R.A.P. 905(a)(5).
J-A34001-15


     On appeal, Collins’s sole argument is that the trial court erred in failing

to suppress evidence obtained during his arrest. We review the denial of a

motion to suppress physical evidence as follows.

     Our standard of review in addressing a challenge to a trial
     court’s denial of a suppression motion is limited to determining
     whether the factual findings are supported by the record and
     whether the legal conclusions drawn from those facts are
     correct.

     [W]e may consider only the evidence of the prosecution and so
     much of the evidence for the defense as remains uncontradicted
     when read in the context of the record as a whole. Where the
     record supports the findings of the suppression court, we are
     bound by those facts and may reverse only if the court erred in
     reaching its legal conclusions based upon the facts.

     Further, [i]t is within the suppression court’s sole province as
     factfinder to pass on the credibility of witnesses and the weight
     to be given their testimony.

Commonwealth v. Houck, 102 A.3d 443, 455 (Pa. Super. 2014) (internal

citations and quotations omitted).

     The Commonwealth presented the following evidence at the hearing on

Collins’s pre-trial motion. Detective Jason Paul of the Harrisburg City Vice

Unit contacted Detective Corey Dickerson of the Dauphin County Drug Task

Force with a tip that Collins would be selling crack cocaine at a specific

location in Harrisburg. See N.T., Suppression Hearing, 9/20/11, at 36.

Detective Dickerson later informed detective Paul that he had arranged for a

confidential informant to make a purchase from Collins on September 16,

2010. See id., at 36-37. Detective Dickerson completed the necessary




                                     -2-
J-A34001-15


paperwork, and turned the case file over to Detective Paul for any further

actions. See id., at 37.

      A little over a month later, a confidential informant told Detective Paul

that he had seen Collins with a large amount of crack cocaine and a weapon

in a gold Oldsmobile. See id., at 38. The informant also supplied the license

plate number of the vehicle. See id., at 38-39.

      Detective Paul spent the morning searching for Collins, eventually

finding the Oldsmobile in the neighborhood where he knew Collins’s mother

lived. See id., at 41. After he circled in his unmarked vehicle to reach a spot

from which to surveil the Oldsmobile, he discovered that it had already

pulled out and left.       See id., at 42. Detective Paul was not able to

immediately locate the Oldsmobile again. See id.

      Detective Paul then met with Officer Tyrone Meik from the Harrisburg

Bureau of Police and requested that Officer Meik arrest Collins if he was

seen. See id., at 42-43. After returning to the streets, Detective Paul was

able to locate the Oldsmobile in the same area that the confidential

informant had purchased crack cocaine from Collins. See id., at 43. He

observed a white male and a black male standing next to the Oldsmobile,

engaged in what Detective Paul believed to be a crack cocaine transaction.

See id., at 43-44.

      Detective Paul contacted Officer Meik and requested his assistance to

pull over the Oldsmobile. See id., at 45. While he was contacting Officer


                                     -3-
J-A34001-15


Meik, the Oldsmobile pulled out and left the area. See id. He proceeded to

follow the Oldsmobile until Officer Meik arrived. See id. Shortly thereafter,

the Oldsmobile left Harrisburg and entered Swatara Township. See id.

      Detective Paul contacted the Swatara communication center to alert

them to his presence. See id. At that time, the Oldsmobile pulled into a local

restaurant. See id., at 45-46. Officer Meik and Detective Paul then blocked

the Oldsmobile and proceeded to arrest Collins. See id., at 46. Upon

searching Collins, they located one bag of marijuana and three bags of crack

cocaine. See id., at 46-47.

      Collins argues that since the stop and arrest occurred in Swatara

Township, neither Officer Meik nor Detective Paul had jurisdiction. The

statewide MPJA provides, in relevant part, as follows:

      (a) General rule.--Any duly employed municipal police officer
      who is within this Commonwealth, but beyond the territorial
      limits of his primary jurisdiction, shall have the power and
      authority to enforce the laws of this Commonwealth or otherwise
      perform the functions of that office as if enforcing those laws or
      performing those functions within the territorial limits of his
      primary jurisdiction in the following cases:
                                        …

         (3) Where the officer is in hot pursuit of any person for
         any offense which was committed, or which he has
         probable cause to believe was committed, within his
         primary jurisdiction and for which the officer continues in
         fresh pursuit of the person after the commission of the
         offense.


42 Pa.C.S.A. § 8953(a)(3). The “hot pursuit” exception contained in

subsection 3 requires that some investigation and tracking of the suspect


                                    -4-
J-A34001-15


occur, and that pursuit be immediate, continuous and uninterrupted. See

Commonwealth v. Peters, 965 A.2d 222, 225 (Pa. 2009) (footnote

omitted). If the officer is found to have acted outside his jurisdictional

authority the exclusionary rule may apply and any evidence obtained by the

officer may be suppressed, even if the officer acted in good faith or his or

her actions would have been lawful if performed within his jurisdiction.

Commonwealth v. Brandt, 691 A.2d 934, 939 (Pa. Super. 1997).

      However, the MPJA is to be liberally construed “to promote public

safety while maintaining police accountability to local authority; it is not

intended to erect impenetrable jurisdictional walls benefit[ing] only criminals

hidden in their shadows.” Peters, 965 A.2d at 225 (citation and quotation

marks omitted). Thus, the “hot pursuit” exception does not mandate a

“fender smashing Hollywood style chase scene. Hot pursuit simply requires a

chase.”    Commonwealth v. McPeak, 708 A.2d 1263, 1266 (Pa. Super.

1998)     (citations   and   quotations    omitted).   The   Supreme   Court   of

Pennsylvania has held that an investigation of an abandoned vehicle

involved in an accident that utilized extraneous evidence to locate the

missing driver an hour later satisfied the “hot pursuit” exception. Peters,

965 A.2d at 225-226.

      Collins argues that there was no “hot pursuit” in this case, highlighting

the fact that he never actually fled from police, the disjointed nature of




                                          -5-
J-A34001-15


Detective Paul’s pursuit, and the staleness of the controlled purchase by the

confidential informant employed by Detective Dickerson.

      We conclude that the trial court’s finding that Detective Paul was in hot

pursuit is supported by the evidence presented at the suppression hearing.

Detective Paul had authority to arrest Collins on sight due to the information

relayed by Detective Dickerson. When Detective Paul located the Oldsmobile

he had reason to believe contained Collins, he began following the vehicle.

He radioed for assistance from a marked police cruiser, and followed the

Oldsmobile out of his jurisdiction. When the Oldsmobile pulled into a parking

lot, Detective Paul and Officer Meik immediately initiated the arrest.

      While it is true that there was not a true “chase,” as Collins was

unaware of their pursuit, there is certainly sufficient evidence to establish

that Detective Paul’s pursuit of Collins was initiated within his own

jurisdiction and was immediate, continuous, and uninterrupted after he had

located the Oldsmobile for the last time. Thus, there was no error in the trial

court’s conclusion that the “hot pursuit” exception in the MPJA applied, and

Collins’s sole argument on appeal merits no relief.




                                     -6-
J-A34001-15


     Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2016




                                   -7-